                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Christina Tosseth, individually and )
as next best friend of Jaide Tosseth, )
deceased,                             )
                                      )      ORDER
                Plaintiff,            )
                                      )
        vs.                           )
                                      )
Remington Arms Company, LLC, )
and Beretta U.S.A. Corp.,             )
                                      )     Case No. 1:18-cv-230
                Defendants.           )

       The court shall hold a status conference with the parties by telephone at 10:00 a.m. on

January 2, 2020. To participate in the conference, counsel should call Tel. No. (877) 810-9415

and enter access code 8992581.

       IT IS SO ORDERED.

       Dated this 30th day of December, 2019.
                                                    /s/ Clare R. Hochhalter
                                                    Clare R. Hochhalter, Magistrate Judge
                                                    United States District court
